        Case 6:17-cv-00055-ADA Document 150 Filed 11/10/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

MURRAY WALTER PISONY,                         §
        Plaintiff,                            §
                                              §
v.                                            §       CIVIL ACTION 6:17-cv-00055-ADA
                                              §
COMMANDO CONSTRUCTIONS,                       §
INC. AND JAMES MCLEOD                         §
HOLDINGS INC.,                                §
           Defendants.                        §


             ORDER DENYING PLAINTIFF’S MOTION TO RECONSIDER
       The Court issued an order denying Plaintiff Murray Walter Pisony’s motion to strike an

expert invalidity report for failure to sufficiently disclose invalidity theories. ECF No. 144.

Plaintiff filed a motion for reconsideration. ECF No. 145. After careful consideration of the

above briefing, again, the Court DENIES Plaintiff’s motion for the reasons described herein.

                        I.      Factual Background and Procedural History

       Plaintiff filed suit alleging infringement of U.S. Patent No. 7,591,629 (“the ’629 Patent”).

Second Am. Compl. ¶¶ 17, 25, ECF No. 43. Defendants served Plaintiff with the invalidity

expert report prepared by David Smith (hereinafter, “the Smith Report”, ECF No. 81-8). Id. at 3.

Plaintiff moved for the Court to strike the Smith Report for alleging new theories not present in

the invalidity contentions. Pl.’s Mot. to Strike at 1, ECF No. 81. The Court denied this motion.

Ct. Order, ECF. No. 144. Plaintiff now moves for this Court to reconsider its denial of its

motion to strike the Smith Report due to the “clear errors of fact and law in the Order.” Pl.’s

Mot. to Recons. at 1, ECF No. 145.




                                                  1
          Case 6:17-cv-00055-ADA Document 150 Filed 11/10/20 Page 2 of 3




                                                 II.          Legal Standard

         The procedural law of the regional circuit governs a district court’s grant of a motion of a

purely procedural question not pertaining to patent law. Amgen Inc. v. Sandoz Inc., 877 F.3d

1315, 1323 (Fed. Cir. 2017); Merck & Co., Inc. v. Hi-Tech Pharmacal Co., Inc., 482 F.3d 1317

(Fed. Cir. 2007). “Rule 54(b) allows parties to seek reconsideration of interlocutory orders and

authorizes the district court to ‘revise[ ] at any time’ ‘any order or other decision . . . [that] does

not end the action.’”Austin v. Kroger Tex., L.P., 864 F.3d 326, 336 (5th Cir. 2017) (alterations in

original) (quoting Fed. R. Civ. P. 54(b)).1

                                                       III.       Analysis

         Plaintiff is correct that the Court’s order contained an error, but the error was

typographical and not factual. More specifically, the Court’s order stated that “Plaintiff was on

notice that Defendants intended to use the hydraulic pumps identified in the prior art” combined

with U.S. Patent No. 3,651,963 (“the ’963 Patent”). Ct. Order at 5, ECF No. 144. Plaintiff is

correct that the term hydraulic pump was incorrectly used in connection with the ’963 Patent.

However, the mistake was immaterial as the order used the correct terms for the ’963 Patent in

its analysis in the two paragraphs preceding the typographical mistake. See id. (identifying a

component in the invalidity contentions and the Smith Report as both “a power operated

elevating mechanism” and a “structure for raising and lowering”). The Court will therefore

amend the previous Order under Rule 54 to correct this mistake.

         Further, Plaintiff continues to exhort the Court to strike the Smith Report due to the

“factual findings (and/or lack thereof in the Order).” Pl.’s Mot. to Recons. at 7, ECF No. 145. In

1
 Plaintiff asks for reconsideration under Rule 59(e). Pl.’s Mot. to Recons. at 1–2, ECF No. 145. The Fifth Circuit has
held that a District Court has abused its discretion when it decides a non-final order under Rule 59(e) instead of Rule
54(b). See Kroger Tex., L.P., 864 F.3d at 336. The Court finds this noteworthy in a motion claiming that clear errors
of law exist in the Court’s order.


                                                              2
         Case 6:17-cv-00055-ADA Document 150 Filed 11/10/20 Page 3 of 3




essence, Plaintiff requests reconsideration as the Order “disregards the credible and only

evidence in the record and the Order in no way indicates that this critical evidence was

considered.” Id. However, the Court reiterates that “[i]t is not for this Court to decide whether

the components identified in the Smith Report satisfy the element, but rather if the expert report

has impermissibly substituted a new theory.” Ct. Order at 6, ECF No. 144 (citing Mobile

Telecomms. Techs., LLC v. Blackberry Corp., No. 3:12-CV-1652, 2016 WL 2907735, at *1

(N.D. Tex. May 17, 2016)). “Proper infringement contentions provide notice of the accusing

party's specific theories of infringement.” Mobile Telecomms. Techs., LLC, 2016 WL 2907735,

at *1. There is a lack of notice when the Plaintiff is “forced to respond to [a] new combination of

prior art” not found within the invalidity contentions.” Cummins-Allison Corp. v. SBM Co., Ltd.,

No. 9:07-CV-196, 2009 WL 763926, at *6 (E.D. Tex. Mar. 19, 2009). Here, however, “Plaintiff

never alleged that there were new prior art combinations introduced in the Expert Invalidity

Report.” Pl.’s Mot. to Recons. at 1, ECF No. 145. Therefore the Court sees no reason to grant the

Plaintiff’s motion.

                                           IV.       Conclusion

       The Court holds that it need not reconsider its order, though the order will be amended

per Rule 54(b). It is therefore ORDERED that Plaintiff’s Motion to Reconsider and all other

requested relief is DENIED.



SIGNED this 10th day of November, 2020.




                                      ALAN D ALBRIGHT
                                      UNITED STATES DISTRICT JUDGE


                                                 3
